DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al.  [Liao hereinafter, US 10,373,779].
In regard to claim 1, Liao discloses [in Figs. 1, 9 and 10] a key structure [2000’], comprising: a base plate [1] comprising a body portion [annotated below] and a protrusion portion [10’] protruding upward from the body portion, wherein the body portion has an accommodating hole [annotated below] corresponding to the 5protrusion 


    PNG
    media_image1.png
    283
    481
    media_image1.png
    Greyscale

In regard to claim 2, Liao discloses [in Fig. 9] the key structure [2000’] according to claim 1, wherein an orthographic projection of the end portion [220] of the link member [22] on the base plate [1] does not overlap the body portion [annotated above].  
In regard to claim 6, Liao discloses [in Fig. 9] the key structure [2000’] according to claim 1, wherein the buffer member [24] exposes the accommodating hole [annotated above.  

s 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. [Cheng hereinafter, US 2020/0335289].
In regard to claim 1, Cheng discloses [in Figs. 4-6] a key structure [1a], comprising: a base plate [40] comprising a body portion [annotated below] and a protrusion portion [41] protruding upward from the body portion, wherein the body portion has an accommodating hole [43] corresponding to the 5protrusion portion, and the protrusion portion has an opening [annotated below]; a key cap [10] disposed above the base plate; a supporting member [annotated below] disposed between the key cap and the base plate; a link member [annotated below] comprising a main body portion [annotated below] and an end portion [21], wherein the main body portion is pivotally connected to the key cap, and the end portion is disposed at the opening 10of the protrusion portion; and a buffer member [30] located below the end portion, wherein the end portion leans against the buffer member.  

    PNG
    media_image2.png
    621
    434
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    231
    445
    media_image3.png
    Greyscale

In regard to claim 3, Cheng discloses [in Fig. 5] the 15key structure [1a] according to claim 1, wherein the body portion [annotated above] further has a slotted hole [44], and the protrusion portion [41] is located between the accommodating hole [43] and the slotted hole.  
In regard to claim 4, Cheng discloses [in Figs. 5 and 6] the 15key structure [1a] according to claim 3, wherein the buffer member [30] fills the accommodating hole [43] and the slotted hole [44].  

In regard to claim 7, Cheng discloses [in Figs. 5 and 6] the 15key structure [1a] according to claim 1, wherein the buffer member [30] extends to cover-13-File: 097271usf the accommodating hole [43].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. [Liao hereinafter, US 10,373,779] in view of Jhuang et al. [Jhuang hereinafter, US 2018/0337005].
In regard to claim 8, Liao discloses [in Figs. 1, 9 and 10] the key structure [2000’] according to claim 1, wherein the buffer member [24] is a part of a circuit board [3].  Liao does not disclose a membrane circuit board.  Jhuang teaches [in Fig. 3] a membrane circuit board [22, par. 0022].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the membrane circuit board 
In regard to claim 9, Liao discloses [in Figs. 1, 9 and 10] the key structure [2000’] according to claim 1.  Liao does not disclose 5a reinforcing member disposed at a bottom surface of the key cap, and an elastic member disposed between the key cap and the base plate and leaning against the reinforcing member.  Jhuang teaches [in Figs. 3 and 4] a reinforcing member [201] disposed at a bottom surface of the key cap [202], and an elastic member [24] disposed between the key cap and the base plate [21] and leaning against the reinforcing member.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the reinforcing member and elastic member of Jhuang with the key structure of Liao in order to provide a strong and sturdy key cap that quickly returns to an unactuated position after switch actuation.
In regard to claim 11, Liao discloses [in Figs. 1, 9 and 10] some of the limitations of the key structure of claim 9.  Liao does not disclose a reinforcing member that covers at least 50% of an area of the bottom surface of the key cap.  Jhuang teaches [in Figs. 3 and 4] a reinforcing member [201] that covers at least 50% of an area of the bottom surface of the key cap [202].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the reinforcing member of Jhuang with the key structure of Liao in order to provide a strong and sturdy key cap.
In regard to claim 12, Liao discloses [in Figs. 1, 9 and 10] some of the limitations of the key structure of claim 9.  Liao does not disclose that a reinforcing member comprises 15a first reinforcing member and a second reinforcing member, the first reinforcing member is disposed on the bottom surface of the key cap, the second .

    PNG
    media_image4.png
    128
    262
    media_image4.png
    Greyscale


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al.  [Liao hereinafter, US 10,373,779] in view of Yen [US 2019/0096604].
In regard to claim 9, Liao discloses [in Figs. 1, 9 and 10] the key structure [20000’] according to claim 1.  Liao does not disclose 5a reinforcing member disposed at a bottom surface of the key cap, and an elastic member disposed between the key cap and the base plate and leaning against the reinforcing member.  Yen teaches [in Figs. 2 and 3] a reinforcing member [160] disposed at a bottom surface of the key cap [150], and an elastic member [130] disposed between the key cap and the base plate [110] and leaning against the reinforcing member.  It would have been obvious to one of 
In regard to claim 10, Liao discloses [in Figs. 1, 9 and 10] some of the limitations of the key structure of claim 9.  Liao does not disclose that the key cap comprises a plurality of engaging portions, the plurality of engaging portions are engaged with the supporting member, 10the reinforcing member has a plurality of positioning holes, and the plurality of engaging portions are exposed from the plurality of positioning holes.  Yen teaches [in Figs. 2 and 3] that the key cap [150] comprises a plurality of engaging portions [154, 156], the plurality of engaging portions are engaged with the supporting member [140], 10the reinforcing member [160] has a plurality of positioning holes [holes in 160 that expose 154 and 156, see Fig. 3], and the plurality of engaging portions are exposed from the plurality of positioning holes.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the engaging portions and reinforcing member of Yen with the key structure of Liao in order to better support the key cap during switch actuation and reduce the noises generated during switch actuation [Yen, par. 0015].
In regard to claim 11, Liao discloses [in Figs. 1, 9 and 10] some of the limitations of the key structure of claim 9.  Liao does not disclose that the reinforcing member covers at least 50% of an area of the bottom surface of the key cap.  Yen teaches [in Figs. 2 and 3] that the reinforcing member [160] covers at least 50% of an area of the bottom surface of the key cap [150].  It would have been obvious to one of ordinary skill .

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [Cheng hereinafter, US 2020/0335289] in view of Jhuang et al. [Jhuang hereinafter, US 2018/0337005].
In regard to claim 9, Cheng discloses [in Figs. 4-6] the key structure [1a] according to claim 1.  Cheng does not disclose 5a reinforcing member disposed at a bottom surface of the key cap, and an elastic member disposed between the key cap and the base plate and leaning against the reinforcing member.  Jhuang teaches [in Figs. 3 and 4] a reinforcing member [201] disposed at a bottom surface of the key cap [202], and an elastic member [24] disposed between the key cap and the base plate [21] and leaning against the reinforcing member.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the reinforcing member and elastic member of Jhuang with the key structure of Cheng in order to provide a strong and sturdy key cap that quickly returns to an unactuated position after switch actuation.
In regard to claim 11, Cheng discloses [in Figs. 4-6] some of the limitations of the key structure of claim 9.  Cheng does not disclose a reinforcing member that covers at least 50% of an area of the bottom surface of the key cap.  Jhuang teaches [in Figs. 3 and 4] a reinforcing member [201] that covers at least 50% of an area of the bottom surface of the key cap [202].  It would have been obvious to one of ordinary skill in the 
In regard to claim 12, Cheng discloses [in Figs. 4-6] some of the limitations of the key structure of claim 9.  Cheng does not disclose that a reinforcing member comprises 15a first reinforcing member and a second reinforcing member, the first reinforcing member is disposed on the bottom surface of the key cap, the second reinforcing member is disposed on the first reinforcing member, and an area of the first reinforcing member is greater than an area of the second reinforcing member.  Jhuang teaches [in Figs. 3 and 4] that a reinforcing member [201] comprises 15a first reinforcing member [annotated above] and a second reinforcing member [2012], the first reinforcing member is disposed on the bottom surface of the key cap [202], the second reinforcing member is disposed on the first reinforcing member, and an area of the first reinforcing member is greater than an area of the second reinforcing member.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the reinforcing member of Jhuang with the key structure of Cheng in order to provide a strong and sturdy key cap.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. [Cheng hereinafter, US 2020/0335289] in view of Yen [US 2019/0096604].
In regard to claim 9, Cheng discloses [in Figs. 4-6] the key structure [1a] according to claim 1.  Cheng does not disclose 5a reinforcing member disposed at a bottom surface of the key cap, and an elastic member disposed between the key cap and the base plate and leaning against the reinforcing member.  Yen teaches [in Figs. 2 
In regard to claim 10, Cheng discloses [in Figs. 4-6] some of the limitations of the key structure of claim 9.  Cheng does not disclose that the key cap comprises a plurality of engaging portions, the plurality of engaging portions are engaged with the supporting member, 10the reinforcing member has a plurality of positioning holes, and the plurality of engaging portions are exposed from the plurality of positioning holes.  Yen teaches [in Figs. 2 and 3] that the key cap [150] comprises a plurality of engaging portions [154, 156], the plurality of engaging portions are engaged with the supporting member [140], 10the reinforcing member [160] has a plurality of positioning holes [holes in 160 that expose 154 and 156, see Fig. 3], and the plurality of engaging portions are exposed from the plurality of positioning holes.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the engaging portions and reinforcing member of Yen with the key structure of Cheng in order to better support the key cap during switch actuation and reduce the noises generated during switch actuation [Yen, par. 0015].
In regard to claim 11, Cheng discloses [in Figs. 4-6] some of the limitations of the key structure of claim 9.  Cheng does not disclose that the reinforcing member covers at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833